             Case 2:20-cr-00131-RSM Document 39 Filed 11/19/20 Page 1 of 4




 1                                                         Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                            NO.    CR20-131-RSM
11
                                     Plaintiff,
12                                                         ORDER
      v.
13
14    ERICK URBINA-ESCOTO,
15
                                     Defendant.
16
17         The Court issues this order after reviewing the government’s unopposed motion to
18 continue trial.
19        Trial is currently scheduled for November 23, 2020. Trials are not being held in the
20 Seattle Courthouse during the month of November due to the COVID-19 pandemic.
21         The defendant is currently in ICE custody on an immigration detainer.
22 Communication between defense counsel and the defendant has been difficult to arrange and
23 somewhat sporadic. The defense is in the process of seeking the assistance of an
24 immigration attorney to assist in evaluating the options available to Mr. Urbina-Escoto.
25      Defense counsel has indicated that the defense does not oppose the request for a
26 continuance but that Mr. Urbina-Escoto will not be signing a speedy trial waiver.
27
28

     Order - 1
     U.S. v. Urbina-Escoto., CR20-131=RSM
              Case 2:20-cr-00131-RSM Document 39 Filed 11/19/20 Page 2 of 4




 1           Having considered the proposed requests for a continuance, any responses and
 2 objections, and all the files and records herein, the Court finds and rules as follows:
 3           The facts supporting continuing the trial and excluding the consequent delay include
 4 the following: (a) the number of related indictments and related defendants; (b) the nature of
 5 the prosecution, which includes wiretaps over multiple phone lines; (c) the significant
 6 sentences faced by the defendant as currently charged, (d) the volume of discovery which
 7 has resulted in the appointment of a discovery coordinator at the request of the defendants,
 8 and (e) the need for defense counsel to have an appropriate period to review discovery,
 9 consult with their clients, and prepare a defense.
10           Additional facts supporting continuing the trial and excluding the consequent delay
11 include the following: (a) given the COVID-19 pandemic the Court is currently closed, no
12 jury trials are being held, and it is unlikely it will be possible that a case of this size will be
13 tried in the immediate future, and (b) the difficulties that the COVID-19 pandemic has
14 imposed on counsel in consulting with their clients, especially those who are incarcerated. In
15 this regard, the Court adopts the facts set forth in in its General Orders, which are
16 incorporated by this reference, issued since the inception of the pandemic.
17           THIS COURT FINDS, pursuant to Title 18, United States Code, Section
18 3161(h)(7)(B)(i) and (ii) that this case is sufficiently unusual and complex, due the nature of
19 the investigation and prosecution, and that the COVID-19 pandemic will adversely impact
20 the counsels’ ability to effectively consult with their clients and prepare for trial, and that the
21 COVID-19 pandemic will prevent the Court from holding a multi-defendant trial in the
22 immediate future, such that it is unreasonable to expect adequate preparation by the parties
23 for pretrial proceedings or for the trial itself by the current trial date, or for the immediate
24 future.
25           THE COURT THEREFORE FINDS that failure to grant the continuance in this case
26 would likely make the continuation of these related proceedings impossible and result in a
27 miscarriage of justice, because failing to continue this matter for a considerable period of
28 time would deny counsel for the parties the reasonable time necessary for effective

      Order - 2
      U.S. v. Urbina-Escoto., CR20-131=RSM
              Case 2:20-cr-00131-RSM Document 39 Filed 11/19/20 Page 3 of 4




 1 preparation, due to defense counsels’ need for more time to review the considerable volume
 2 of discovery and evidence produced, and still to be produced, and to consider possible
 3 defenses and motions, taking into account the exercise of due diligence.
 4          THE COURT FINDS, in light of these factors, that it is unlikely that the parties can
 5 be reasonably ready to try this matter before December 15, 2020, at the earliest.
 6          THIS COURT FINDS, pursuant to Title 18, United States Code, Section 3161(h)(6)
 7 and (7), that this is a reasonable period of delay. The Court finds that given the complexity of
 8 the case and the volume of discovery produced, and still to be produced, that more time is, in
 9 fact, necessary.
10          THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code,
11 Sections 3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a continuance,
12 and that they outweigh the interests of the public and the defendant in a speedy trial.
13          THIS COURT FURTHER FINDS that all of the additional time requested between
14 the current trial date of and the new trial date of December 15, 2021, is necessary to provide
15 counsel for the defendant the reasonable time necessary to prepare for trial.
16          NOW, THEREFORE, IT IS HEREBY ORDERED that the trial date will be
17 continued until December 15, 2020, at 9:00 a.m.
18          IT IS FURTHER ORDERED that the time between this date and the new trial date is
19 excluded in computing the time within which a trial must be held pursuant to Title 18,
20 United States Code, Section 3161, et seq.
21          DATED this 19th of November, 2020.
22
23
24
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
25
26
27
28

      Order - 3
      U.S. v. Urbina-Escoto., CR20-131=RSM
             Case 2:20-cr-00131-RSM Document 39 Filed 11/19/20 Page 4 of 4




 1 Presented by:
   BRIAN T. MORAN
 2 United States Attorney
 3
   /s/ Stephen Hobbs
 4
   STEPHEN HOBBS
 5 BENJAMIN DIGGS
   Assistant United States Attorneys
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order - 4
     U.S. v. Urbina-Escoto., CR20-131=RSM
